DLD-139                                                        NOT PRECEDENTIAL

                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT
                                    ___________

                                         No. 13-4023
                                         ___________

                              UNITED STATES OF AMERICA

                                               v.

                                 CONCETTA JACKSON,
                                                   Appellant
                         ____________________________________

                       On Appeal from the United States District Court
                           for the Eastern District of Pennsylvania
                             (D.C. Crim. No. 2-07-cr-00040-002)
                       District Judge: Honorable Lawrence F. Stengel
                        ____________________________________

                           Submitted for Possible Summary Action
                      Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                      December 19, 2013

           Before: SMITH, HARDIMAN and VAN ANTWERPEN, Circuit Judges

                                    (Filed: January 9, 2014)
                                           _________

                                          OPINION
                                          _________

PER CURIAM

       Concetta Jackson appeals the District Court’s order denying her motions to reverse the

portion of her sentence that bars her from contacting her children. For the reasons below, we

will summarily affirm the District Court’s order.
      In September 2008, Concetta Jackson pleaded guilty to one count of using a minor to

produce visual depictions of sexually explicit conduct. With limited exceptions not relevant

here, she waived her right to appeal or challenge her conviction or sentence in her plea

agreement. She was subsequently sentenced to 300 months and barred from contacting any

victim named in the indictment including her four children. Despite this, she filed a direct

appeal, a § 2255 motion, and an application for permission to file a second or successive

§ 2255 motion. All were unsuccessful. In February 2012 and August 2013, Jackson filed

motions challenging the no-contact provision of her sentence. The District Court denied the

motions, and Jackson filed a notice of appeal.

      We have jurisdiction pursuant to 28 U.S.C. § 1291. The District Court thoroughly

addressed Jackson’s motions in its September 6th memorandum. We agree with the District

Court that Jackson waived any challenge to her sentence and that her challenge is meritless.

      Summary action is appropriate if there is no substantial question presented in the appeal.

See Third Circuit LAR 27.4. For the above reasons, as well as those set forth by the District

Court, we will summarily affirm the District Court’s order. See Third Circuit I.O.P. 10.6.




                                                 2